PER CURIAM.
These consolidated appeals are brought by Ricky Stephenson and Carl Griggs from their convictions and sentences entered by the Circuit Court in and for Dade County, Florida, pursuant to jury verdicts finding them guilty of certain crimes charged in a multiple count indictment.
Stephenson was found guilty of burglary, kidnapping, sexual battery, possession of a firearm while in the commission of a felony and unlawful possession of a firearm by a convicted felon. In a separate proceeding the trial court revoked the probation on which he had been placed for a prior conviction.
Griggs was found guilty of burglary and kidnapping.
The several grounds relied on by appellants for reversal have been carefully considered in the light of the record, briefs and arguments of counsel, and we find that no reversible error has been shown. The record discloses that the case was fully and fairly tried, that the verdicts are supported by the evidence and that the several rulings of the trial court challenged by appellants did not on the record and under the law constitute harmful error.
Therefore the judgments and sentences appealed are affirmed.
Affirmed.